              Case 2:18-cv-00112-JCC Document 174 Filed 07/28/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BARBARO ROSAS and GUADALUPE                              CASE NO. C18-0112-JCC
     TAPIA, as individuals and on behalf of all
10
     other similarly situated persons,                        MINUTE ORDER
11
                                Plaintiffs,
12              v.

13   SARBANAND FARMS LLC, MUNGER
     BROS., LLC., NIDIA PEREZ, and CSI VISA
14
     PROCESSING S.C.,
15
                                Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulation and proposed order of
20
     dismissal (Dkt. No. 173). When the Court granted final approval of the class action settlement
21
     agreement, the Court specified that this case would not be dismissed until Defendants had made
22
     all payments and complied with the injunctive relief set forth in the settlement agreement. (See
23
     Dkt. No. 172 at 4.) The parties stipulate that all claims between the parties have now been
24
     resolved. (See id. at 173 at 1.) Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
25
     action is DISMISSED with prejudice and without an award of costs or attorney fees to either
26
     party. The Clerk is directed to CLOSE this case.



     MINUTE ORDER
     C18-0112-JCC
     PAGE - 1
           Case 2:18-cv-00112-JCC Document 174 Filed 07/28/20 Page 2 of 2




 1        DATED this 28th day of July 2020.

 2
                                              William M. McCool
 3                                            Clerk of Court
 4                                            s/Tomas Hernandez
 5                                            Deputy Clerk

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER
     C18-0112-JCC
     PAGE - 2
